Citation Nr: 0107020	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-23 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post traumatic stress disorder, effective from July 
26, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This appeal arises from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran's original claim for service connection for post 
traumatic stress disorder (PTSD) was denied by a March 1994 
RO decision.  The veteran timely appealed that determination.  
In a November 1996 decision the Board remanded the claim for 
the RO to obtain PTSD stressor information, for confirmation 
of the stressors through the U. S. Army & Joint Services 
Environmental Support Group (ESG), now the U. S. Armed 
Service Center for Research of Unit Records (USASCRUR), and 
for a VA psychiatric examination.

After completion of part of that development the RO again 
denied the claim, as shown in an April 1998 supplemental 
statement of the case, and the case was returned to the 
Board.  The Board, in an October 1998 decision, again 
remanded the claim, as the RO had not provided the veteran a 
VA psychiatric examination.  A March 1999 VA psychiatric 
examination resulted in a diagnosis of PTSD, which was linked 
to events the veteran described in Vietnam.  An April 1999 RO 
decision granted service connection for PTSD and assigned a 
10 percent rating, effective July 26, 1993, the date of 
receipt of the veteran's original claim.  The veteran timely 
appealed the assigned 10 percent rating.

In September 1999, during the pendency of this appeal, the RO 
increased the rating to 30 percent disabling.  Inasmuch as 
the grant of a 30 percent rating is not the maximum benefit 
for this disability under the rating schedule, and as the 
veteran has expressly indicated that he wishes to appeal that 
rating, the claim for a rating in excess of 30 percent for 
that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).



FINDINGS OF FACT

1.  The evidence, from July 26, 1993 to the current date, 
does not reveal that the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, or that by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

2.  The evidence, from November 7, 1996 to the current date, 
does not reveal occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected post traumatic stress disorder, effective 
from July 26, 1993, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 4.132, 
Diagnostic Code 9411 (1993); 38 C.F.R. §§ 4.125-4.126, 4.130, 
Diagnostic Code 9411 (2000); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has voiced disagreement with the 30 percent 
rating assigned his service-connected PTSD.  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board notes the 30 percent rating for 
the veteran's service-connected PTSD is effective July 26, 
1993, the date of receipt of the veteran's application for 
compensation.  Thus, the Board will consider whether a higher 
rating is warranted on or subsequent to that date.

Initially, the Board notes that during the pendency of this 
appeal, the schedular criteria for evaluating PTSD were 
changed, effective from November 7, 1997.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  To give the veteran every 
consideration with respect to the current appeal, the claim 
will be evaluated under both the former and the revised 
rating criteria.  The Board also notes that revised or 
liberalizing statutes or regulations may only be considered 
in rating a veteran's service-connected disability on and 
after the effective date of the law.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  Thus, the veteran's symptoms may 
only be considered under the revised criteria of the General 
Rating Formula for rating psychiatric disabilities on and 
after November 7, 1996.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1993), a 30 percent rating required 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people had to be definitely 
impaired.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec. 9-93); Hood v. 
Brown, 4 Vet. App. 301 (1993).

A 50 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent rating required that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating required that the veteran's attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
It required totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran had to be demonstrably 
unable to obtain or retain employment.

Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521 (2000).  PTSD is 
rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 
9411.  As noted above, the veteran has been assigned a 30 
percent rating for PTSD under § 4.130, Diagnostic Code 9411.  
Under that section, a 30 percent rating requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A private July 1992 treatment report contains notations that 
the veteran reported he had been more irritable and short-
tempered lately, and sleeping poorly.  Another notation 
indicates the treating physician found the veteran to be 
clinically depressed.  Another problem noted was the 
veteran's obesity.

During a September 1993 VA psychiatric examination the 
veteran reported being married for sixteen years and the 
father of two children, and working for the Postal Service 
for sixteen years.  He also reported being a high school 
graduate with one year of college.  He also reported that 
during his first eight months in Vietnam he was a typist, and 
then after that a military policeman.  He also reported that, 
during an attack on the American base at Tan An in 1970, he 
was not directly involved in combat, but witnessed the 
attack, and the dead bodies resulting therefrom.  He reported 
his employment after his discharge consisted of work on the 
family farm, work in different fast food restaurants, and 
then working at the Post Office.  He reported that five years 
after his marriage his sex drive decreased, he was not able 
to "enjoy life" anymore, he became depressed, he had sleep 
problems, lack of energy, and weight gain.  He was also 
diagnosed with hypothyroidism.  He reported no suicide 
attempts, few friends, and leading an "isolated" life.  He 
reported being withdrawn at his job, and feeling very tense 
and nervous.  He reported no history of psychiatric illness 
or treatment.

Upon mental status examination the veteran was found to be 
overweight, cooperative, with a depressed mood but 
appropriate affect, and was tearful.  His thoughts were noted 
to be organized, with no delusions or hallucinations, nor 
suicidal or homicidal ideation.  His long-term, immediate and 
short-term memory was noted to grossly intact, but his 
concentration was noted to be poor, while his insight and 
judgment were noted to be adequate.  The diagnoses were: Axis 
I, dysthymic disorder, marital problems, and rule out organic 
affective disorder; Axis II, none; Axis III history of 
hypothyroidism; Axis IV, moderate - marital and financial 
problems; Axis V, Global Assessment of Functioning (GAF) 
currently 60, compared to 70 for the previous year.  The 
Board notes that Global Assessment of Functioning (GAF) is 
part of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4TH ED. 1994) [DSM-IV] which reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).).

A December 1993 VA Mental Health Clinic report contains the 
veteran's report of depression, anxiety, sleep disturbances, 
decreased libido, and marital problems.  He reported being 
separated from his wife for the previous two months, and 
having nightmares and flashbacks.  This notation, of 
nightmares and flashbacks, does not contain any information 
regarding to what the nightmares and flashbacks related.  The 
provisional diagnosis was depression vs. chronic anxiety vs. 
PTSD, while the impression was Axis I depression, rule out 
PTSD (mild), and marital problems.

A September 1994 VA Mental Health Clinic report contains an 
assessment of multiple problems, including PTSD, depression, 
chronic illness, marital and family distress, and multiple 
losses (deaths) in the veteran's family.  The report also 
contains a notation that the veteran had taken a second job.  
No PTSD symptomatology was noted in this report.

A February 1997 and three March 1997 VA Mental Health Clinic 
reports contain reports by the veteran that he was doing much 
better on new medication.

An April 1997 VA Mental Health Clinic report contains a 
notation that the veteran reported he was having panic 
attacks because he had lost his prescription of Paxil, and 
needed a refill.

A September 1997 VA Mental Health Clinic report contains a 
notation that the veteran reported his depression had 
increased, due to being out of antidepressant medication.

A January 1998 VA treatment report contains a diagnostic 
impression of sinus congestion and sleep apnea.

An August 1998 VA treatment report contains indications the 
veteran was provided a neurology sleep study, which noted the 
study showed "severe obstructive sleep apneas and hypopneas 
and periodic leg movements of sleep[,] both of which severely 
disturb the sleep architecture.  There were frequent arousals 
associated with the respiratory disturbance and excessive 
amounts of wakefulness and light stages 1 and 2 sleep.  There 
were no deep stages 3 and 4 sleep or [rapid eye movement] 
sleep."  (emphasis added.)  Another statement indicated the 
veteran "would benefit from weight loss since excessive 
fatty tissue in the throat can narrow the airway and in the 
abdomen can limit the movement of the diaphragm, reducing 
airflow."  It was also noted the veteran was 5 feet 11 
inches tall and weighed 330 pounds.  The report concluded 
that "[t]reatment should be reserved for after the 
respiratory disturbance is treated so that an accurate count 
[of the index of periodic leg movements] can be determined."  
(emphasis added.)  The report also contained a notation that 
the veteran's chief complaint was snoring, and that his 
children had noticed that he had periods of not breathing 
when asleep.  There was no mention in this report of any 
evidence of any mental problems or nightmares causing the 
veteran's sleep problems.

Thus, prior to November 19, 1998 (date of VA examination 
noted below), the evidence does not reveal that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and that 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  As noted 
above, the veteran was employed during the period from July 
26, 1993 (the date of receipt of his PTSD claim) to November 
19, 1998.  He reported only a loss of concentration resulting 
in it taking longer to do the things necessary for his job, 
and has submitted no evidence from his employer that shows 
this contended symptom rose to the level of interfering with 
his employment.  He also reported that he attended church 
every Sunday.  The medical evidence also shows that his 
depression and anxiety are only exacerbated when he runs out 
of his medication.  VA treatment evidence from 1997 shows 
that during many of his psychiatric medical appointments he 
reported he was doing "much better."

In addition, the veteran's 1993 GAF scale scores of 60 
currently (1993), compared to 70 for the previous year, 
indicate only mild to borderline moderate symptoms and mild 
to borderline moderate difficulty in social and occupational 
functioning.  See DSM-IV, supra.  As noted above, the 
veteran's contended PTSD symptomatology has arguably (even by 
the veteran himself), at least in part, been attributed to 
sleep problems, and that problem has been medically diagnosed 
as having an organic respiratory, rather than psychological, 
etiology.  The Board observes that there is no objective 
medical evidence to substantiate the veteran's reported 
subjective symptoms.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Based on the foregoing, the Board finds that the veteran's 
PTSD symptomatology, prior to November 19, 1998, does not 
rise to the considerable level required for a 50 percent 
rating under the former criteria.  Moreover, by definition, 
it does not meet the criteria for a 70 percent or 100 percent 
rating under the former criteria, as these require that his 
symptomatology produce more occupational and social 
impairment than that required for a 50 percent rating.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).

Applying the same symptomatology, GAF scale scores, and 
rationale as with the former PTSD criteria, the Board finds 
that the veteran's symptomatology does not exhibit the 
necessary flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships as to 
warrant a 50 percent evaluation under the revised criteria 
for rating PTSD symptomatology, on or after November 7, 1996.  
As noted above, the medical evidence shows that his 
depression and anxiety are only exacerbated when he runs out 
of his medication, and that during many of his 1997 VA 
psychiatric medical appointments he reported he was doing 
"much better."  The Board also notes the apparent 
contradictions in the veteran's reported inservice stressors 
and postservice PTSD symptoms as compared to the ESG and 
medical evidence.  See Gabrielson, supra; Abernathy, supra; 
Gilbert, supra.

Specifically with respect to the effect of the veteran's 
psychiatric impairment on his ability to work, the revised 
criteria for a 30 percent evaluation include an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), whereas a 50 percent evaluation 
requires reduced reliability and productivity which is more 
than occasional.  As noted above, the veteran has not 
submitted any evidence, other than his own unsubstantiated 
statements, of PTSD symptomatology interfering with his 
employment.

As the veteran does not meet the criteria for a 50 percent 
rating under the revised criteria, between November 7, 1996 
and November 19, 1998, he, by definition, does not meet the 
criteria for a 70 percent or 100 percent rating under that 
criteria, as these require that his symptomatology produce 
occupational and social impairment to an even greater degree 
than that required for a 50 percent rating.  See Shoemaker, 
supra.

Accordingly, under either the former (from July 26, 1993 to 
November 1998) or the revised (on or after November 7, 1996) 
criteria for rating PTSD symptomatology, the preponderance of 
the evidence is against a rating in excess of 30 percent.  
See Fenderson, supra.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During a November 1998 VA psychiatric examination (subsequent 
to the veteran's August 1998 sleep study), in which report 
the examiner indicated he had reviewed the claims file and 
interviewed the veteran for 135 minutes, the veteran reported 
being nervous or anxious since returning from Vietnam.  He 
reported he doesn't like to be around people or to take 
orders, he tries to isolate himself, and becomes angry 
easily.  He reported that sudden noises startle him and that 
he could not sleep "because he kept thinking back to 
Vietnam," and had "daily nightmares about the war."  The 
veteran's complaints of PTSD symptomatology centered around 
his sleep disturbance and its resultant fatigue, lack of 
energy, loss of train of thought and concentration, and 
headaches affects.  He reported 2-3 nightmares per week, all 
related to Vietnam.  He reported having a very short temper 
and being depressed most of the time, having recurrent and 
intrusive distressing recollections of Vietnam two to three 
times per day, avoiding activities with crowds, and having a 
restricted range of affect for people other than family 
members.  As to how his symptoms affect his employment, he 
reported his loss of concentration made him take longer to do 
the things required for his job as a rural mailman.  He 
reported attending church every Sunday, taking Paxil, being 
80 pounds overweight, and crying on a daily basis when no one 
was around.

Upon mental status examination the veteran was noted to be 
oriented to person, time, place and situation, and dress and 
grooming were noted to be clean and good, respectively.  His 
attitude was noted to be cooperative and pleasant, his eye 
contact was good, his speech was clear, his mood seemed 
tinged with seriousness and sadness, appearing depressed, and 
he denied auditory or visual hallucinations, except for 
"hearing getting orders in Vietnam, times one month."  The 
examiner indicated the veteran did not seem to have 
delusional thinking, nor to be currently manic.  His 
intellect was judged to be above average, and his judgment 
and insight appeared to be fair to good.  The diagnoses were: 
Axis I, PTSD and anxiety disorder, not otherwise specified; 
Axis II, none; Axis III, not shown; Axis IV, problems related 
to the social environment - difficulty with crowds, and 
economic problems - inadequate finances; Axis V, current GAF 
60, highest GAF in past year, 60.

In a March 1999 addendum to his November 1998 report, the VA 
psychiatric examiner indicated the evidence "suggests" 
veteran's diagnosed PTSD was a direct result of "his Tan An 
experience."

Based upon that statement, the RO, in an April 1999 decision, 
granted service connection for PTSD, assigning a 10 percent 
rating and a July 26, 1993 effective date.  The veteran 
timely appealed the assigned rating.  In his June 1999 notice 
of disagreement the veteran contended he was unable to 
maintain effective relationships with others, citing his 
separation from his wife, contended he told the VA examiner 
he had current "thoughts of suicide [sic] or homicidal 
ideas," problems sleeping, problems concentrating, and other 
problems parroted from the criteria for rating PTSD.  He 
again, however, failed to reveal he had been diagnosed with 
sleep apnea, of organic, rather than psychological, etiology.

A June 1999 statement from the veteran's wife essentially 
reiterated the veteran's short temper, irritability, and 
other symptoms.  The veteran's wife, who has noted she is a 
Licensed Practical Nurse (LPN), also indicated her opinion 
that the veteran's "sleeping disorders ... also are associated 
with this [t]rauma of the war."  This again, in spite of a 
medical diagnosis of sleep apnea of organic, rather than 
psychological, etiology.

Again applying all the evidence from November 1998 to the 
present to the former and revised criteria for rating PTSD 
symptomatology, the Board finds its statements in support of 
its conclusion that a 50 percent rating or higher was not 
warranted prior to November 1998 continues to be applicable 
to an increased rating subsequent to that date.  Neither the 
veteran's nor his wife's statements are supported by the 
medical evidence of record.  There is also no 1998 
psychiatric treatment evidence of record.  In March 1999 the 
veteran reported he now not only worked full time for the 
Post Office, but had a second job as well.  The Board also 
notes the apparent contradictions in the veteran's reported 
inservice stressors and postservice PTSD symptoms as compared 
to the ESG and medical evidence, and the wife's statement, 
despite the fact she has indicated she is an LPN and despite 
the diagnosis of sleep apnea due to organic causes, that her 
husband's sleep problems were caused by his PTSD 
symptomatology.  See Gabrielson, supra; Abernathy, supra; 
Gilbert, supra.  Additionally, as to the VA psychiatric 
examination reports, as noted in Cohen v. Brown, 10 Vet. 
App. 128 (1997), health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen, at 140 [mental health professionals are 
experts and are presumed cognizant of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), and to have 
taken the requirements thereof into account in providing a 
posttraumatic stress disorder diagnosis].  Significantly, no 
objective medical evidence has been introduced which 
disagrees with the VA examination findings.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent, under 
either the former or the revised (on or after November 7, 
1996) criteria, for any period during the pendency of this 
claim and that the veteran's request for a rating in excess 
of 30 percent for PTSD must be denied.  See Fenderson, supra; 
Massey, supra; Pernorio, supra.

Additionally, the Board finds no indication that the 
veteran's PTSD is so unusual or exceptional that the regular 
schedular standards are inadequate to rate his disability.  
In this regard, the Board notes that there has been no 
showing that veteran's PTSD has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization.  Indeed, as noted above, the veteran has 
reported no hospitalizations for his PTSD symptomatology, and 
is now working a full time and a part time job.  In the 
absence of such factors as those noted above, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Board also believes that the requirements of the Veteran 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been met, and that no further assistance to 
the veteran in that regard is required.


ORDER

A rating in excess of 30 percent for service-connected post 
traumatic stress disorder, effective from July 26, 1993, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

